[Cite as State v. Parr, 2014-Ohio-1479.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               VAN WERT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 15-13-09

        v.

MATTHEW W. PARR,                                          OPINION

        DEFENDANT-APPELLANT.




                Appeal from Van Wert County Common Pleas Court
                          Trial Court No. CR 13-06-080

                                      Judgment Affirmed

                              Date of Decision: April 7, 2014




APPEARANCES:

        Scott R. Gordon for Appellant

        Eva J. Yarger for Appellee
Case No. 15-13-09


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Matthew W. Parr (“Parr”) brings this appeal from

the judgment of the Court of Common Pleas of Van Wert County accepting his

guilty plea and sentencing him to prison.      Parr argues that his plea was not

voluntary as his attorney promised him that there would be no prison sentence if

he pled guilty. For the reasons set forth below, the judgment is affirmed.

       {¶2} On June 7, 2013, the Van Wert County Grand Jury indicted Parr on

three counts:   1) one count of breaking and entering in violation of R.C.

2911.13(A), a felony of the fifth degree; 2) one count of possessing criminal tools

in violation of R.C. 2923.24(A), (C), a felony of the fifth degree; and 3) one count

of tampering with evidence in violation of R.C. 292     1.12(A)(1), a felony of the

third degree. Doc. 2. Parr entered pleas of not guilty to all charges in the

indictment on June 11, 2013. Doc. 11.

       {¶3} On September 4, 2013, Parr changed his pleas to guilty pursuant to a

plea agreement which called for the State to dismiss Count III of the indictment.

Doc. 35. The trial court accepted the plea of guilty to Counts I and II. Doc. 37. A

sentencing hearing was held on October 16, 2013. Doc. 38. At that time, the trial

court ordered that Parr serve twelve months in prison on each of Counts I and II

with the terms to be served concurrently. Id. The State entered a nolle presoqui

on the indictment for Count III. Id. Parr filed his notice of appeal from this


                                        -2-
Case No. 15-13-09


judgment on November 12, 2013. Doc. 50. On appeal, Parr argues the following

assignment of error.

       The trial court erred in sentencing [Parr] to a prison term of
       twelve (12) months on each of two counts, after [Parr] had
       received from his attorney a promise of no prison sentence if he
       changed his plea from not guilty to guilty.

       {¶4} Parr’s sole assignment of error challenged the imposition of a twelve

month prison sentence on each count. Parr argues that his trial counsel told him

that he would not receive a prison sentence if he entered a guilty plea. “Under

Ohio sentencing law, the severity of a sentence imposed is in the sole discretion of

the trial court and will not be set aside on appeal unless it is demonstrated from the

record that the trial court unreasonably ignored the applicable sentencing statutes.”

State v. Adams, 2d Dist. Champaign No. 09-CA-37, 2011-Ohio-2562, ¶ 7.

       {¶5} During the change of plea hearing, the trial court specifically engaged

in a dialogue with Parr.

       The Court: Have you discussed the matter of pleas and the
       present charges fully and completely with your attorney, Mr.
       Staas?

       Mr. Parr: Well, Yes.

       The Court: Excuse Me?

       Mr. Parr: Yes.

       The Court: Are you satisfied with the service and advice of your
       attorney up to the present time?


                                         -3-
Case No. 15-13-09


      Mr. Parr: Yes.

      The Court: Do you understand that no one can compel you to
      plead guilty?

      Mr. Parr: Yes.

      The Court: Are you changing your pleas freely and voluntarily?

      Mr. Parr: Yes.

      The Court: Do you understand that in the event I accept your
      plea, the only thing that remains to be done is to pass sentence,
      and that includes a sentence of years to a State Penal Institution.
      In this case, that could be a maximum of sentence of twelve (12)
      months for each count, and a maximum fine of Twenty-five
      Hundred ($2,500) dollars for each count. Do you understand
      that?

      Mr. Parr: Yes.

      ***

      The Court: Your sentences and fines could run concurrent with
      each other or consecutive to one another which means you face a
      maximum term of incarceration of twenty-four (24) months and
      a maximum fine of Five Thousand ($5,000) Dollars. Do you
      understand that?

      Mr. Parr: Yes.

      ***

      The Court: Have you been induced to plead guilty by any
      threats, promises, or offers of reward?

      Mr. Parr: No.




                                      -4-
Case No. 15-13-09


Tr. 29-30, 32. In addition, Parr signed a petition to enter a plea of guilty which

stated that “Both my lawyer and the court informed me that the maximum penalty

could be a basic prison term of up to 24 mos. * * *.” Doc. 35, 2. The “24 mos.”

Was handwritten into the petition by Parr himself. The petition also stated as

follows.

        13. I declare that no officer of this court nor any attorney has
        promised or suggested that I will receive a lighter sentence, or
        community control or any other form of leniency in exchange for
        my plea of guilty, and if any one did make such a promise r [sic]
        suggestion, I know that he or she had no authority to do it. I
        also declare that I have not been coerced, forced or threatened to
        plead guilty.

        ***

        15. I know that the sentence I will receive irrespective of the
        underlying agreement is solely a matter within the control of the
        judge. I request leniency, but I am prepared to accept any
        punishment permitted by law which this court sees fit to impose.
        I respectfully request the court to accept my plea of guilty as
        charged.

Id. at 4-5. Regardless of what counsel may or may not have told Parr1, Parr was

informed multiple times that the trial court would be the one determining the

sentence. Parr also indicated that he had not been promised any sentence at both

the hearing and in signing the petition. The sentence imposed was within the

statutory range of permissible sentences for felonies of the fifth degree. R.C.

2929.14(A)(5).         Additionally, the record reveals that Parr has an extensive
1
 The record contains no indication that counsel told Parr he would not receive a prison term if he entered a
guilty plea so this court has no basis for knowing the truth of the allegation.

                                                    -5-
Case No. 15-13-09


criminal record, especially considering his young age at the time of sentencing.2

Many of these offenses were theft related. The PSI, which was considered by the

trial court, indicated that Parr had three or more prior felony convictions, had

previously been sentenced to secure correctional facility, had received a

misconduct report while incarcerated, and had prior community control revoked.

The PSI also stated that Parr showed no remorse for what he had done and had no

desire to change his behavior. Based upon this evidence, the trial court did not

abuse its discretion in imposing the sentence it chose. Parr was clearly aware of

the sentence he could receive and is now only before this court because he is

unhappy with the sentence he did receive. This is insufficient to show that the

plea was not voluntarily entered. Therefore, the assignment of error is overruled.

         {¶6} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Van Wert

County is affirmed.

                                                                                 Judgment Affirmed

ROGERS and PRESTON, J.J., concur.

/jlr




2
 The PSI indicates that there were multiple dates of birth given for the defendant, all of which would place
him between the ages of 20 and 23 years of age at the time of sentencing.

                                                    -6-